Order modified on the facts so as to provide that the payment of temporary alimony shall begin when the defendant brings the children within the jurisdiction of this State and shall continue so long as the children remain within the jurisdiction of this State and until the final judgment in the action, and further modified by directing the payment of $100 counsel fees forthwith and $125 at the opening of the trial provided the defendant is personally present at the trial, and as modified affirmed, without costs of this appeal to either party. All concur. (The order grants leave to defendant to serve an amended answer and grants alimony and counsel fees.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.